Citation Nr: 0120150	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-37 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1973. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating action of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an October 1998 decision, the Board denied claims of 
entitlement to service connection for a psychiatric 
disability, an increased evaluation for a residual scar due 
to a left lower extremity injury and a claim for a total 
rating based on individual unemployability.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  The briefs of both 
the appellant and appellee addressed only the Board's denial 
of the claim of service connection.  In a December 2000 
Order, the Court referenced only the Board's action on the 
claim of entitlement to service connection for a psychiatric 
disability, vacated the October 1998 decision and remanded 
the matter for additional proceedings.  As such, the Board 
finds that the issue presently before it is limited to that 
noted on the title page.  See Bucklinger v. Brown, 5 Vet. 
App. 435, 436 (1993).

In May 2001, the veteran's representative presented argument 
on claims of service connection for a psychiatric disorder, 
an increased rating for the residual scar of the left lower 
leg and entitlement to nonservice-connected pension.  The 
Board notes that the October 1998 decision denying the claim 
for increased rating is final.  As such, the Board interprets 
the May 2001 argument as a new claim and refers it to the RO 
for appropriate action.  As for the contentions offered in 
connection with a claim for nonservice-connected pension, 
that that issue has not been developed for appellate review.  
Hence, it is referred to the RO for appropriate action.   

REMAND

In the October 1998 decision, the Board denied the veteran's 
claim for service connection as not well grounded.  As noted 
by the Court in the December 2000 Order, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), enacted in November 2000, eliminated any duty 
on the part of a claimant to submit a well grounded claim.  
The case was remanded to the Board in order to provide the 
Board with an opportunity readjudicate the claim.  

The Board notes that the VCAA significantly adds to and 
amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  Given those changes, the 
Board finds that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  The veteran contends that his currently 
demonstrated psychiatric condition was either incurred in 
service or is related to his service-connected residual scar 
on the left lower extremity.  As noted in the October 1998 
Board decision, the evidence of record includes extensive 
treatment reports detailing treatment for the veteran's 
various psychiatric complaints; however, none of the records 
establishes a link between any diagnosed psychiatric 
condition and his military service, or his service-connected 
left lower extremity disability.  

The Board further notes that the development of facts under 
the VCAA includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran has not 
been afforded a VA examination in connection with the current 
claim.  Thus, under the VCAA, the evidence of record is 
insufficient to decide the issue of service connection with 
any certainty and, since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include an opinion as to the etiology of any 
psychiatric disorder based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board takes this opportunity to inform the 
veteran that in order to substantiate his claim, it is 
necessary that the record contain competent evidence which 
shows a relationship between the claimed psychiatric 
disability and his service-connected left lower extremity or 
otherwise to his military service.  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any complaints referable to a psychiatric 
disorder since service.  Thereafter, the 
RO should attempt to obtain copies of all 
records which are not currently of record 
from identified treatment sources.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The veteran must then be 
given an opportunity to respond.

2.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed psychiatric disability is 
related to his service-connected left 
lower extremity disability or otherwise 
to service.  Any documents received by 
the RO should be associated with the 
claims folder.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any diagnosed psychiatric 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
complete record, the examiner should 
state whether it is at least as likely as 
not that any diagnosed psychiatric 
disability was caused or is aggravated by 
his service-connected left lower 
extremity scar, or is otherwise related 
to his active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


